                                                                                    DOC tiO
                                                                               ,.,,'1' /::"ll:::O
                                    APPENDIX OF FORMS TO FEDERAL
                                    RULES OF APPELLATE PROCEb'uilli' -If                       h:; 10= 2.0
                                                                                               ).-     r-,0-
                                                                                          I   I l_ I   ~~,-

                                           FORM I.      ,\'I:.i(r, LIS [liST                           r


                           NOTICE OF APPEAL TO A COURT OF APPE"Al<,S'
                        FROM A JUDGMENT OR ORDER OF A DISTRICT COURT

                        United States District Court for the Western District of Wisconsin


EsiaJL(I:~                 £P7/Y/1f     IYIJnzf                      File Number     1.7-cv :J.3Y-WlYluJ




                  laIaintiff(S),
                                                                              Notice of Appeal
~4JtwiJ' Jnff/( S-cJi;;pdef
     --.,           Defendant(s)



     Notice is hereby given that (here name all parties taking the appeal) (plaintiffs) (defendants) in the
     above named case, * hereby appeal to the United States Court of Appeals for the
          7   +f,.              Circuit (from the~dgment)         (from an order (describing it)) entered
     in this action on the -e2.1Lday of    moAt:            ,   a019
                                                                    (S)EtTcvr£g-              £m/l7lt-         !J(.:::u.r
                                                                    Attorney for                                          ~
                                                         EJ1?/l;   )Address:JF~a.        /YJ,        +c),eJ16      (;)@
                                                                    ,C{/r";IJJ . C~
      * See Rule 3(c)   for permissible ways of identifying appellahts.
